Citation Nr: 1141439	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992 and from April 1993 to November 1995.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).


FINDING OF FACT

The more probative evidence of record shows that the Veteran's bilateral pes planus does not manifest symptoms that more nearly approximate severe rather than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in February 2007 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in May 2008, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.

In November 2008, the RO requested that the Social Security Administration (SSA) provide VA with copies of any records in their possession.  A November 2008 reply from the SSA stated that they were unable to locate the Veteran's medical record.  As a result, the RO made a formal finding of unavailability with regard to the SSA records.  The Veteran was informed that the SSA records could not be obtained by a letter dated in November 2008.  Accordingly, the Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional SSA records for the Veteran and has notified him of the records which are unavailable.  38 C.F.R. § 3.159(e) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for bilateral pes planus was granted by a January 1996 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective December 1, 1995.

In a February 2007 VA feet examination report, the Veteran complained of pain in the soles of his feet when he walked or stood.  He reported that the pain limited him to walking one tenth of a mile.  The pain was relieved with rest, and was mildly alleviated with over the counter medication.  The Veteran accomplished all activities of daily living and had never missed work due to foot symptoms.  He denied experiencing flare-ups of foot symptomatology.  On physical examination, the Veteran had a normal gait.   His feet were grossly normal except for low arches and pes planus with standing.  There was pain on palpation at the soles of the feet near the heel, bilaterally, but no pain in the forefoot, distal metatarsals, or toes.  The Veteran did not have calluses or club foot.  No abnormalities of the Achilles tendons, alignment, or valgus were noted.  No neurological or vascular abnormalities were noted, though the Veteran had a decreased amount of hair on his feet.  The Veteran did not have hammertoes or claw foot, and his toes and nails were normal.  On x-ray examination, the Veteran's feet were normal.  Following examination of the Veteran's ankles, the diagnoses were bilateral pes planus and bilateral plantar fasciitis.  The examiner opined that the Veteran had "mild limitation of standing and walking."

In a December 2007 VA outpatient medical report, the Veteran complained of moderate foot pain with standing, walking, or working.  In a second December 2007 VA outpatient medical report dated the same day, the Veteran complained of pain in the arch of his left foot.  On physical examination there was tenderness to palpation of the left foot arch.

In a third December 2007 VA outpatient medical report, the Veteran complained of mild foot pain.

In a January 2008 VA outpatient medical report, the Veteran complained of chronic foot pain, greater on the left than the right.  He reported severe pain in the arches of both feet.  On physical examination, there was mild tenderness to palpation along the medial band of the left plantar fascia, with slightly less tenderness on the right.  Tinel's sign was negative, bilaterally.  The assessment was plantar fasciitis.

In a February 2008 VA outpatient medical report, the Veteran complained of occasional numbness on the bottom of his left foot.  On physical examination, the Veteran had negative Tinel's sign, bilaterally.  There was diffuse tenderness along the plantar fascia, bilaterally, worse on the left than the right.

In an April 2008 VA outpatient medical report, the Veteran reported that custom orthoses "make him feel somewhat better."  On physical examination, there was diffuse tenderness along the plantar medial aspect and extending along the medial bands, bilaterally, worse on the left than the right.

In a June 2008 VA outpatient medical report, the Veteran complained of continued left plantar fasciitis.

In a July 2008 VA outpatient medical report, the Veteran denied experiencing any pain.

In an August 2008 VA outpatient medical report, the Veteran reported moderate pain in his foot which was constant, and increased with activity.

In a September 2008 VA outpatient medical report, the Veteran complained of a lot of pain in his feet.  On physical examination, the Veteran had a decreased medial arch, bilaterally.  The assessment was bilateral pes planus.

In a November 2008 VA outpatient medical report, the Veteran complained of a lot of pain in his feet.  On physical examination, the Veteran had a decreased medial arch, bilaterally.  The assessment was bilateral pes planus.

In a March 2009 VA outpatient medical report, the Veteran complained of left foot pain.  On physical examination, there was slight tenderness on the plantar aspect of the left heel.

In a May 2009 VA outpatient medical report, the Veteran complained of left heel pain.  On physical examination, there was tenderness on the plantar aspect of the left heel.

In a November 2009 VA feet examination report, the Veteran complained of pain in the arches of his feet "about 90% of the time."  He reported that the pain increased with walking and kept him awake at night.  He complained of flare-ups.  The Veteran reported that he was able to do his job despite his pain and had never missed work because of his feet.  He stated that he was limited in walking about 6 blocks or half a mile, and standing for 10 minutes.  On physical examination, the Veteran's gait was even and typical for flat feet.  The Veteran did not have any skin abnormalities.  He had 14 degrees of hallux valgus, bilaterally.  The Veteran's nails were normal, except for some hyperpigmentation on the lateral aspect of both great toenails.  There were no callosities or breakdowns.  The Veteran had abnormal shoe wear, laterally, indicating abnormal weight bearing.  There was pes planus when the Veteran was standing, but not when sitting or without weight bearing.  The Veteran had subjective pain with palpation of the arches, bilaterally.  Bilaterally, toes 2 and 3 were "slightly dorsal riding" and could be considered "early hammertoe," while toes 4 and 5 were "under-riding."  The Veteran's Achilles tendons were normal, his toes had a normal range of motion, and there was little or no rotation of the ankle related to his pes planus.  There was no pain on manipulation of the right distal forefoot, but there was "very slight" pain on manipulation of the left distal forefoot.  There was also "mild" pain in the metatarsal area.  No other deformities were noted.  No abnormalities were noted on neurovascular examination.  The diagnoses were pes planus, bilateral plantar fasciitis, mild metatarsalgia on the left, and mild hallux valgus.

The medical evidence of record shows that the Veteran's bilateral pes planus is primarily manifested by pain, decreased arches, and abnormal weight bearing.  Other nonservice-connected conditions of the feet that have been identified include bilateral plantar fasciitis, bilateral hallux valgus, and hammertoe.  

The Schedule provides that assignment of a 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent evaluation if it is unilateral and a 30 percent evaluation if it is bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the atendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation if it is unilateral and a 40 percent evaluation if it is bilateral.  38 C.F.R. § 4.104, Diagnostic Code 5276.

The medical evidence of record does not show that the Veteran's bilateral pes planus has ever been manifested by marked deformity, swelling on use, and callosities.  The reported medical findings clearly show that the Veteran's pes planus does not more nearly approximate severe symptomatology.  While pain on manipulation and use is noted, the February 2007 VA feet examination report stated that it caused only "mild" limitations.  In addition, on physical examination the Veteran's pain was found to be "mild" in January 2008, "slight" in March 2009, and "very slight" and "mild" in November 2009.  The Veteran himself reported that his pain was "mild" in December 2007 and "moderate" in August 2008.  The Veteran also reported "severe" pain and "a lot" of pain on other occasions.  The Veteran is competent to report on his symptoms of pain, and he is credible in this regard.  Pain is contemplated in the currently assigned rating.  The objective medical evidence of record is competent to assess the actual severity of functional impairment associated with the Veteran's bilateral pes planus, and credible as the examinations are adequate.  This competent and credible expert medical evidence outweighs the competent and credible lay evidence.  Accordingly, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5276.

The Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain and tenderness in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent for bilateral pes planus.  The Veteran does not exhibit edema, weakness, or instability of either foot.  While the Veteran has complaints of pain on manipulation and use, the objective findings show no more than mild/moderate disability.  In addition, the Board notes that pain on manipulation and use is explicitly mentioned in the criteria for evaluation of flat feet and has thus been specifically considered as part of the currently assigned evaluation.

The rating assigned is appropriate throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral pes planus inadequate.  The Veteran's bilateral pes planus was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral pes planus is primarily manifested by pain, decreased arches, and abnormal weight bearing.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his bilateral pes planus.  A rating in excess of the currently assigned rating is provided for certain manifestations of foot disabilities, including acquired flatfoot, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's service-connected bilateral pes planus more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as medical evidence of record does not show findings that meet the criteria for a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only consider the specific factors as are enumerated in the applicable rating criteria).


ORDER

An evaluation in excess of 10 percent for bilateral pes planus is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


